Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2021

                                     No. 04-21-00354-CV

                        IN THE INTEREST OF S.E.L.P., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01434
                      The Honorable Kimberly Burley, Judge Presiding


                                        ORDER
        Appellee’s brief was originally due November 16, 2021. On November 18, 2021,
appellee filed a motion requesting a two-day extension of time to file its brief. Appellee also
filed its brief alongside the motion for extension of time. After consideration, we GRANT
appellee’s motion for extension of time and deem its brief timely filed as of November 18, 2021.

       It is so ORDERED November 19, 2021.


                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT